 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KUANGHUEI LIANG, et al.,                         No. 2:20-cv-1990 JAM DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    MICKEY ANDERSON, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On March 29, 2021, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed March 29, 2021 (ECF No. 3) are adopted in
 3   full;
 4           2. Plaintiff Kuanghuei Liang’s October 5, 2020 application to proceed in forma pauperis
 5   (ECF No. 2) is denied;
 6           3. Plaintiffs’ October 5, 2020 complaint (ECF No. 1) is dismissed without prejudice; and
 7           4. This action is dismissed.
 8

 9   DATED: June 28, 2021                          /s/ John A. Mendez
10                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
